Citation Nr: 0317480
Decision Date: 07/24/03	Archive Date: 10/02/03

Citation Nr: 0317480	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-00 912A	)	DATE JUL 24, 3004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of frostbite of the right foot.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of frostbite of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife and appellant's son




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1948 to November 11952.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  


ORDER TO VACATE

In April 2001, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In September 2001, the Board denied higher 
evaluations for residuals of frostbite o f the right foot and 
the left foot.  

In June 2003, the Board issued a remand to the RO regarding 
this claim.  The Board indicated that the veteran had 
appealed the September 2001 decision to The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), and that the Court had issued an order that 
effectuated a joint motion to remand directing the Board to 
reconsider the appeal in light of the passage of the Veterans 
Claims Assistance Act of 2000 (VCAA).  However, it has been 
determined that the veteran did not appeal the September 2001 
Board decision.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant, or his representative, or on the Board's own 
motion.  38 C.F.R. § 20.904(a) (2002).  



As noted above, it has been determined that the veteran did 
not appeal the Board's September 2001 decision to the Court.  
Thus the Board must vacate the Remand issued in June 2003.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Citation Nr: 0311357	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  00-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of frostbite of the right foot.  

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of frostbite of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife and appellant's son




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1948 to November 1952.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In April 2001, the veteran appeared before the undersigned 
Veterans Law Judge, and gave testimony in support of his 
claim.  In September 2001, the Board denied higher 
evaluations for residuals of frostbite of the right foot and 
of the left foot.  The veteran appealed that determination to 
The United States Court of Appeals for Veterans 
Claims)(hereinafter, "the Court").  In December 2002, the 
Court issued an order that effectuated a joint motion to 
remand directing the Board to reconsider the appeal in light 
of the passage of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board notes that the veteran has not been properly 
informed regarding this new law.  In this regard, the veteran 
must be notified him of the evidence needed to establish 
entitlement to the benefit sought, and what VA would obtain, 
as well as what evidence was needed from the veteran and what 
he could do to help with his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  To ensure that there 
is no prejudice to the veteran in proceeding to consider the 
claim on the merits, the Board finds that a remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

The Board notes that the veteran was last examined for 
evaluation of his bilateral foot disability in December 1999.  
The Court has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED to the RO for the 
following actions:
 
1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

2.  The RO should schedule the 
veteran for a VA examination to 
evaluate the veteran's bilateral 
foot disability.  All indicated 
tests and studies should be 
conducted.  The examiner should 
indicate if there are cold injury 
residuals with pain, numbness, cold 
sensitivity, or arthralgia plus 
tissue loss, nail abnormalities, 
color changes, locally impaired 
sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis) of affected parts.   

 The claims file must be made 
available to the examiner for review 
and the examination report must 
reflect that this has been 
accomplished.  

The veteran must be informed of the 
potential consequences of his 
failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with 
the claims file.  (When a claimant 
fails to report for an examination 
scheduled in conjunction with an 
original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the 
examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a 
benefit which was previously 
disallowed, or a claim for increase, 
the claim shall be denied. 38 C.F.R. 
§ 3.655(b)).  

3.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand and if not, the RO 
should implement corrective 
procedures.  The RO is advised that 
where the remand orders of the Board 
are not complied with, the Board 
errs as a matter of law when it 
fails to ensure compliance, and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 
(1998).  The RO should then 
undertake any other action required 
to comply with the notice and duty-
to-assist requirements of the VCAA 
and VA's implementing regulations.  
Then, the RO should re-adjudicate 
the issues remaining on appeal 
accordance with all applicable law, 
including 38 C.F.R. §§ 4.25 and 4.26 
(2002).  

 
If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the last supplemental 
statement of the case issued, and provide the veteran and his 
representative with an appropriate opportunity to respond.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
 


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






 

